Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 21, 25, 29, 34, 36 is/are amended.  Currently claims 21-40 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36-40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Champion (3136339).

    PNG
    media_image1.png
    733
    851
    media_image1.png
    Greyscale

As to claim 36, Champion, Fig 1, discloses a valve assembly comprising: a valve body (horizontal portion of sleeve 3 between dotted and dashed lines marked above) having a first outlet (dashed line marked above), a second outlet (dotted line), and an inlet 4,7 configured to receive an incoming stream of fluid; and a valve member 12 disposed within the valve body and coupled to a first rotatable shaft (portion of 11 right of 12 and 16), such that the valve member is rotatable between a plurality of orientations within the valve body; wherein, based on the orientation of the valve member, the valve member blocks the incoming stream from the first outlet (dashed line marked above) to a first extent, and blocks the incoming stream from the second outlet (dotted line) to a second extent; and wherein the first rotatable shaft (portion of 11 right of 12 and 16) extends through the first outlet (dashed line marked above), such that a first end of the first rotatable shaft (portion of 11 right of 12 and 16) is disposed outside of the valve body, and a user interaction device 19 coupled to the first end is spaced from the valve body. The first outlet (dashed line marked above) is configured to be removably coupled to a plumbing component through threaded connection in passage5.
Regarding the recitation of water, it is noted that “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). The valve would work as a water valve when used in a water system.
As to claim 37, the first and second outlets (dashed and dotted lines marked above) face in opposing directions.
As to claim 38, the water inlet 4,7 faces a direction transverse to the opposing directions.
As to claim 39, the valve member comprises a disc 12.
As to claim 40, the valve member blocks partially or completely one of the outlets depending on the valve position.
Allowable Subject Matter
Claims 21-35 are allowed.
Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive regarding claim 36. 
Applicant’s arguments regarding Champion that “assuming …that the central portions of the valve interior … as outlets at all, there is no indication that either of them is configured to be removably coupled to a plumbing component” are not persuasive since Claim does not require direct coupling and as such first outlet (dashed line marked above) is configured to be removably coupled to a plumbing component through threaded connection in passage 5.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753